Title: I., 19 July 1754
From: Washington, George,Mackay, James
To: 



Williamsburg 19 July 1754

The third of this Instant July, about 9 o’Clock, we received Intelligence that the French, having been reinforced with 700 Recruits, had left Monongehela, and were in full March with 900 Men to attack us. Upon this, as our Numbers were so unequal, (our whole Force not exceeding 300) we prepared for our Defence in the best Manner we could, by throwing up a small Intrenchment, which we had not Time to perfect, before our Centinel gave Notice, about Eleven o’Clock, of their Approach, by firing his Piece, which he did at the Enemy, and as we learned afterwards killed three of their Men, on which they began to fire upon us, at about 600 Yards Distance, but without any Effect: We immediately called all our Men to their Arms, and drew up in Order before our Trenches; but as we looked upon this distant Fire of the Enemy only as an Artifice to intimidate, or draw our Fire from us, we waited their nearer Approach before we returned their Salute. They then advanced in a very irregular Manner to another Point of Woods, about 60

Yards off, and from thence made a second Discharge; upon which, finding they had no Intention of attacking us in the open Field, we retired into our Trenches, and still reserved our Fire; as we expected from their great Superiority of Numbers, that they would endeavour to force our Trenches; but finding they did not seem to intend this neither, the Colonel gave Orders to fire, which was done with great Alacrity and Undauntedness. We continued this unequal Fight, with an Enemy sheltered behind the Trees, ourselves without Shelter, in Trenches full of Water, in a settled Rain, and the Enemy galling us on all Sides incessantly from the Woods, till 8 o’Clock at Night, when the French called to Parley: From the great Improbability that such a vastly superior Force, and possessed of such an Advantage, would offer a Parley first, we suspected a Deceit, and therefore refused to consent that they should come among us; on which they desired us to send an Officer to them, and engaged their Parole for his Safety; we then sent Capt. Van Braam, and Mr. Peyronee, to receive their Proposals, which they did, and about Midnight we agreed that each Side should retire without Molestation, they back to their Fort at Monongehela, and we to Wills’s Creek: That we should march away with all the Honours of War, and with all our Stores, Effects and Baggage. Accordingly the next Morning, with our Drums beating and our Colours flying, we began our March in good Order, with our Stores, &c. in Convoy; but we were interrupted by the Arrival of a Reinforcement of 100 Indians among the French, who were hardly restrained from attacking us, and did us considerable Damage by pilfering our Baggage. We then proceeded, but soon found it necessary to leave our Baggage and Stores; the great Scarcity of our Provisions obliged us to use the utmost Expedition, and having neither Waggons nor Horses to transport them. The Enemy had deprived us of all our Creatures; by killing, in the Beginning of the Engagement, our Horses, Cattle, and every living Thing they could, even to the very Dogs. The Number of the Killed on our Side was thirty, and seventy wounded; among the former was Lieutenant Mercier, of Captain Maccay’s independant Company; a Gentleman of true military Worth, and whose Bravery would not permit him to retire, though dangerously wounded, till a second Shot disabled him, and a third put an End to his Life, as he was carrying

to the Surgeon. Our Men behaved with singular Intrepidity, and we determined not to ask for Quarter, but with our Bayonets screw’d, to sell our Lives as dearly as possibly we could. From the Numbers of the Enemy, and our Situation, we could not hope for Victory; and from the Character of those we had to encounter, we expected no Mercy, but on Terms that we positively resolved not to submit to.
The Number killed and wounded of the Enemy is uncertain, but by the Information given by some Dutch in their Service to their Countrymen in ours, we learn that it amounted to above three hundred; and we are induced to believe it must be very considerable, by their being busy all Night in burying their Dead, and yet many remained the next Day; and their Wounded we know was considerable, by one of our Men, who had been made Prisoner by them after signing the Articles, and who, on his Return told us, that he saw great Numbers much wounded and carried off upon Litters.
We were also told by some of their Indians after the Action, that the French had an Officer of distinguishable Rank killed. Some considerable Blow they must have received, to induce them to call first for a Parley, knowing, as they perfectly did, the Circumstances we were in.
